15–923 
Weingarten v. United States 
 
                                
          UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                     ______________              
                                
                    August Term 2016 
                                
       (Argued: May 15, 2017     Decided: July 27, 2017) 
                                
                    Docket No. 15‐923 
                                             
                 ISRAEL WEINGARTEN, 
                                                                      
                                                Petitioner‐Appellant, 
                                                                      
                           –v.–  
                              
                UNITED STATES OF AMERICA, 
                                                                    
                                               Respondent‐Appellee. 
                          ______________ 
 

Before: 
           PARKER, WESLEY, and DRONEY, Circuit Judges. 
                                
       Appeal  from  a  March  8,  2016  order  of  the  United  States 
District Court for the Eastern District of New York (Gleeson, J.) 




                                   1
denying  the  28  U.S.C.  § 2255  petition  of  appellant  Israel 
Weingarten,  who  is  currently  serving  a  thirty‐year  term  of 
imprisonment  following  convictions  of  two  counts  of 
transporting  a  minor  in  foreign  commerce  for  the  purpose  of 
engaging in criminal sexual activity and two counts of traveling 
in  foreign  commerce  for  the  purpose  of  engaging  in  sexual 
conduct with a minor in violation of 18 U.S.C. § 2423. On appeal, 
Weingarten  argues  principally  that  his  trial  counsel  was 
constitutionally ineffective for conceding a statute of limitations 
defense. In this opinion, we AFFIRM the portion of the District 
Court’s  order  pertaining  to  that  argument;  in  a  summary  order 
filed contemporaneously, we AFFIRM the balance of the order. 

                           ______________ 

       TODD  W.  BURNS, Burns & Cohan, San Diego, CA (Jodi D. 
         Thorp, Clarke, Johnston, Thorp & Rice, San Diego, CA, 
         on the brief), for petitioner‐appellant. 

       JENNIFER  M.  SASSO,  Assistant  United  States  Attorney  (Jo 
          Ann M. Navickas, Assistant United States Attorney, on 
          the  brief),  for  Bridget  M.  Rhode,  Acting  United  States 
          Attorney  for  the  Eastern  District  of  New  York, 
          Brooklyn, NY, for respondent‐appellee. 
                           ______________ 

WESLEY, Circuit Judge: 
       In  2008,  petitioner‐appellant  Israel  Weingarten  was 
indicted on five counts of violating 18 U.S.C. § 2423 for sexually 
abusing  his  then‐sixteen‐year‐old  daughter  on  three 
international  trips  in  1997.  Weingarten  was  convicted  on  all 
counts  following  a  jury  trial,  and  he  was  sentenced  on  four  of 




                                    2
those  counts  after  one  was  vacated  on  direct  appeal.  He  now 
appeals from a March 8, 2016 order of the United States District 
Court for the Eastern District of New York (Gleeson, J.) denying 
relief  under  28  U.S.C.  § 2255.  Weingarten’s  §  2255  petition 
argued,  inter  alia,  that  his  trial  counsel  failed  to  provide 
constitutionally  effective  assistance  when  they  conceded  before 
trial that the charges were timely under the applicable statute of 
limitations,  18  U.S.C.  § 3283  (2003).  Weingarten  contends  his 
counsel  should  have  argued  that  (1)  the  2003  version  of  § 3283 
does  not  apply  retroactively  to  his  1997  offense  conduct  and, 
alternatively, (2) under the categorical approach, § 2423 charges 
are  subject  to  the  default  five‐year  federal  criminal  limitations 
period,  18  U.S.C.  § 3282,  rather  than  the  extended  limitations 
period for child sexual abuse offenses, § 3283. Because counsel’s 
decision  to  forgo  these  arguments  was  not  objectively 
unreasonable, we AFFIRM the order of the District Court.1  
                                     I. 
        The  facts  and  procedural  history  surrounding 
Weingarten’s  case  are  discussed  in  detail  in  our  opinions  in  his 
direct  appeals,  United  States  v.  Weingarten  (“Weingarten  I”),  632 
F.3d  60,  62–63  (2d  Cir.  2011),  and  United  States  v.  Weingarten 
(“Weingarten  II”),  713  F.3d  704,  707–08  (2d  Cir.  2013).  We  relate 
here only the events relevant to the narrow statute of limitations 
issue before us in this opinion. 


1  Weingarten  also  argues  (1)  his  trial  counsel  provided  ineffective 
assistance  because  they  were  unprepared,  (2)  his  sentencing  counsel 
provided  ineffective  assistance  by  failing  to  object  to  a  sentencing 
consideration,  and  (3)  the  Government  committed  prosecutorial 
misconduct.  We  AFFIRM  the  District  Court’s  rejection  of  these 
arguments  in  a  summary  order  issued  simultaneously  with  this 
opinion. 




                                      3
                                  A. 
       Weingarten and his now‐ex‐wife have eight children. Jane 
Doe, the victim in this case and their eldest daughter, was born 
in 1981.  
        The Weingartens lived in Antwerp, Belgium for much of 
Doe’s  early  life.  When  Doe  was  nine  or  ten  years  old, 
Weingarten  began  to  abuse  her  sexually.  Doe  started  resisting 
her  father’s  advances  when  she  was  thirteen  or  fourteen  years 
old and eventually complained to her school principal about the 
abuse. 
     In  April  1997,  Weingarten  moved  his  family  to  Bet 
Shemesh,  Israel  as  a  result  of  his  daughter’s  compliant. 
Weingarten continued to abuse Doe in Israel. 
        In  late  July  1997,  Weingarten  took  Doe,  who  was  sixteen 
at the time, on a trip from their home in Israel to visit his ailing 
father  in  Brooklyn,  New  York.  Weingarten  and  Doe  stayed  in 
Brooklyn  for  roughly  one  month.  Weingarten  sexually  abused 
Doe during that time.  
      In  August  1997,  Weingarten  transported  Doe  from 
Brooklyn  to  the  old  family  home  in  Antwerp,  where  they 
remained  for  approximately  a  month.  While  in  Belgium, 
Weingarten  sexually  abused  Doe  “night  and  day,  every  day.” 
Weingarten I, 632 F.3d at 63 (quoting Trial Tr. 290:14).  
      Doe returned to Israel in September of 1997 and told her 
mother of her father’s abuse shortly after returning home. Doe’s 
mother helped Doe move to a boarding school in England for the 
remainder  of  her  secondary  education,  but  no  one  reported 
Weingarten’s conduct to relevant law enforcement authorities. 
       Doe  eventually  immigrated  to  the  United  States.  Her 
entire  family,  including  her  father,  a  United  States  citizen, 




                                   4
followed  soon  thereafter  and  settled  in  New  York.  Weingarten 
and his wife divorced three years later. Despite allegations from 
his  wife  in  post‐divorce  custody  proceedings  that  he  sexually 
abused Doe, Weingarten was awarded sole custody of his minor 
children in 2004. 
                                   B. 
       Weingarten’s  1997  abuse  of  Doe  eventually  came  to  the 
attention  of  federal  authorities.  On  August  18,  2008,  a  federal 
grand  jury  in  the  Eastern  District  of  New  York  indicted 
Weingarten  for  his  1997  trips  with  Doe  on  two  counts  of 
transporting  a  minor  in  foreign  commerce  for  the  purpose  of 
engaging  in  criminal  sexual  activity  in  violation  of  18  U.S.C. 
§ 2423(a)  and  three  counts  of  traveling  in  foreign  commerce  for 
the  purpose  of  engaging  in  sexual  conduct  with  a  minor  in 
violation of 18 U.S.C. § 2423(b). 
       On November 26, 2008, Weingarten moved to dismiss the 
indictment  on  two  grounds  relevant  to  this  appeal.  First, 
Weingarten  argued  that  Count  Three  of  the  indictment,  which 
involved  Weingarten’s  April  1997  trip  from  Belgium  to  Israel, 
should be dismissed because it lacked a territorial nexus with the 
United States. Second, Weingarten argued the entire indictment 
should  be  dismissed because the eleven‐year delay between  his 
offense  conduct  and  the  indictment  violated  the  Due  Process 
Clause  of  the  Fifth  Amendment  to  the  United  States 
Constitution.  In  arguing  pre‐indictment  delay,  Weingarten 
explicitly  conceded  that  his  indictment  was  timely  because  it 
was  subject  to  the  2003  version  of  18  U.S.C.  § 3283,  which 
permitted the prosecution of “offense[s] involving the sexual . . . 
abuse . . . of a child under the age of 18 years . . . during the life 
of the child.” PROTECT Act, Pub. L. No. 108–21, § 202, 117 Stat. 




                                   5
650, 660 (2003).2 He insisted nevertheless that the indictment was 
unconstitutional  because  he  was  “substantially  prejudiced”  by 
the delay. J.A. 763.  
       The  District  Court  denied  Weingarten’s  motion  in  early 
2009.  Weingarten  was  tried  before  a  jury  and  convicted  on  all 
five counts.  
       Weingarten  appealed  his  convictions  to  this  Court.  
Weingarten  I,  632  F.3d  60.  He  argued,  inter  alia,  that  the  District 
Court  erred  in  denying  his  motion  to  dismiss  Count  Three  for 
want of a territorial nexus with the United States. See id. at 63. He 
did  not  raise  a  statute  of  limitations  argument.  We  agreed  that 
§ 2423(b) requires a territorial nexus with the United States and 
that  Weingarten’s  Antwerp‐to‐Israel  trip  did  not  satisfy  that 
requirement. As a result, we vacated Weingarten’s conviction on 
Count  Three,  affirmed  Weingarten’s  remaining  counts  of 
conviction,  and  remanded  for  resentencing.  See  id.  at  64–71; 
United States v. Weingarten, 409 F. App’x 433 (2d Cir. 2011).  
       On  remand,  the  District  Court  sentenced  Weingarten  to 
thirty years’ imprisonment, which we affirmed and which he is 
currently serving. Weingarten II, 713 F.3d at 708–16. 
                                     

2 Although Weingarten stated in his motion to dismiss that he believed 
the 2003 version of § 3283 applied to his case, he quoted language from 
the 2006 version of § 3283, which provides a limitations period in child 
sexual  abuse  cases  that  runs  for  the  life  of  the  child  “or  . . .  ten  years 
after the offense, whichever is longer.” Violence Against Women and 
Department  of  Justice  Reauthorization  Act  of  2005,  Pub.  L.  No.  109–
162,  § 1182(c),  119  Stat.  2960,  3127.  Throughout  the  present  § 2255 
litigation,  the  parties  have  treated  Weingarten’s  motion  as  conceding 
that the 2003 version applied notwithstanding the 2006 quotation. We 
adopt the same interpretation. 




                                           6
                                   C. 
        Weingarten  timely  petitioned  the  District  Court  for  relief 
under 28 U.S.C. § 2255, represented for the first time by present 
counsel.  Weingarten  argued,  inter  alia,  that  he  was  denied 
effective assistance of counsel because trial counsel conceded the 
indictment was timely under 18 U.S.C. § 3283 (2003). The District 
Court denied Weingarten’s petition, stating:  
       I think the [G]overnment is correct that the proper 
       statute  of  limitations  was  [§] 3283.  I  agree  that 
       transporting  a  minor  with  the  intent  to  engage  in 
       criminal sexual activity involved sexual abuse of a 
       minor. I also agree that the post‐2003 version of the 
       statute applies to this case.  
Special  App.  29.  We  issued  Weingarten  a  certificate  of 
appealability to contest that decision. 
                                   II. 
       As  noted,  Weingarten  argues  he  was  denied  his  Sixth 
Amendment right to counsel because his trial counsel conceded 
the  indictment  was  timely.  He  offers  two  arguments  that  he 
believes  counsel  should  have  made  instead  of  conceding 
timeliness. First, Weingarten asserts counsel should have argued 
the  shorter  limitations  period  in  the  1994  version  of  § 3283 
applied  to  his  1997  offense  conduct  because  Congress  did  not 
intend  the  longer  period  in  the  2003  version  of  § 3283  to  apply 
retroactively.  Second,  Weingarten  asserts  counsel  should  have 
argued  the  standard  five‐year  limitations  period  for  federal 
crimes  provided  in  18  U.S.C.  § 3282  applied  to  his  conduct 
because,  under  the  categorical  approach,  § 3283  does  not  apply 




                                    7
to  18  U.S.C.  § 2423  offenses.  Neither  argument  warrants  relief 
under § 2255.3  
                                         A. 
        There is “a strong presumption that counsel’s conduct fell 
within the wide range of professional assistance.” Lynch v. Dolce, 
789  F.3d  303,  311  (2d  Cir.  2015)  (brackets  omitted)  (quoting 
Strickland  v.  Washington,  466  U.S.  668,  689  (1984)).  To  overcome 
that presumption, a petitioner must establish two elements. First, 
the  petitioner  must  show  that  counsel’s  performance  was 
deficient by demonstrating that the representation “fell below an 
objective standard of reasonableness.” Strickland, 466 U.S. at 688. 
Second,  the  petitioner  must  show  that  counsel’s  deficient 
representation  was  prejudicial  to  the  defense  by  establishing 
“that  there  is  a  reasonable  probability  that,  but  for  counsel’s 
unprofessional  errors,  the  result  of  the  proceeding  would  have 
been different.” Id. at 694. 
                                         B. 
        Weingarten’s trial counsel submitted a sworn affidavit in 
the  § 2255  proceeding  in  which  they  justified  the  decision  to 
forgo  a  statute  of  limitations defense as  “a technique of  writing 
and of . . . strategy.” App. 447. Weingarten’s counsel considered 
the  statute  of  limitations  defense  “tenuous”  and  believed  it 
would  “clutter”  the  motion  to  dismiss  and  distract  from  the 
motion’s  other  “strong  point[s].”  App.  448.  That  decision  was 
reasonable under the circumstances of this case. 
    The  Supreme  Court  long  ago  made  clear  that  the  Sixth 
Amendment  does  not  require  counsel  to  raise  every  non‐

  Our  review  is  de  novo.  Puglisi  v.  United  States,  586  F.3d  209,  215  (2d 
3

Cir. 2009). 
 




                                         8
frivolous argument a client requests. See Jones v. Barnes, 463 U.S. 
745,  753–54  (1983).4  It  is  the  very  function  of  an  effective  legal 
counselor  to  select  among  the  available  arguments  and  raise 
only  “the  most  promising  issues  for  review.”  Jones,  463  U.S.  at 
752.  Such  a  tactic  avoids  cluttering  the  court  with  unnecessary 
arguments that would “dilute the force of the stronger ones.” Id. 
Courts  on  collateral  review  may  not  “second‐guess  reasonable 
professional  judgments  and  impose  on  . . .  counsel  a  duty  to 
raise every ‘colorable’ claim suggested by a client.” Id. at 754. 
        Nevertheless,  failure  to  raise  an  argument  may,  in  some 
instances, constitute deficient performance. E.g., Lynch, 789 F.3d 
at 312–16; Mayo, 13 F.3d at 534–36. “[A] petitioner may establish 
constitutionally  inadequate  performance  if  he  shows  that 
counsel  omitted  significant  and  obvious  issues  while  pursuing 
issues that were clearly and significantly weaker.” Mayo, 13 F.3d 
at  533  (emphasis  added).  “[R]elief  may  be  warranted  when  a 
decision by counsel [to forgo an argument] cannot be justified as 
a result of some kind of plausible [litigation] strategy.” Jackson v. 
Leonardo, 162 F.3d 81, 85 (2d Cir. 1998). 
        “In  assessing  [an]  attorney’s  performance,  a  reviewing 
court  must  judge  his  conduct  on  the  basis  of  the  facts  of  the 
particular  case  . . .  and  may  not  use  hindsight  to  second‐guess 
his  strategy  choices.”  Mayo,  13  F.3d  at  533  (citation  omitted).  A 

4  Although  Jones  addressed  whether  appellate  counsel’s  decision  to 
forgo  arguments  constituted  ineffective  assistance,  it  informs  our 
analysis  of  trial  counsel’s  conduct  in  this  case.  See  Thomas  v.  United 
States, 737 F.3d 1202, 1208–09 (8th Cir. 2013) (applying Jones in a § 2255 
challenge  to  “trial  counsel’s  decision  not  to  move  to  dismiss  the 
indictment”);  cf.  Mayo  v.  Henderson,  13  F.3d  528,  533  (2d  Cir.  1994) 
(“Although  the  Strickland  test  was  formulated  in  the  context  of 
evaluating  a  claim  of  ineffective  assistance  of  trial  counsel,  the  same 
test is used with respect to appellate counsel.”). 




                                       9
reviewing  court  must  therefore  evaluate  an  attorney’s 
performance  in  light  of  the  state  of  the  law  at  the  time  of  the 
attorney’s conduct. See Strickland, 466 U.S. at 690. “Counsel is not 
required  to  forecast  changes  in  the  governing  law.”  Mayo,  13 
F.3d at 533. 
       Our analysis begins and ends with whether the statute of 
limitations arguments Weingarten, with the benefit of hindsight, 
now asserts that his counsel should have raised were “significant 
and  obvious.”  See  Mayo,  13  F.3d  at  533.  Both  arguments  were 
clearly  significant;  either  would  have  furnished  Weingarten  a 
complete  defense  to  the  entire  indictment.  However,  neither 
argument  was  so  obvious  that  it  was  unreasonable  for 
Weingarten’s  counsel  to  forgo  it.  We  therefore  conclude  trial 
counsel did not provide objectively unreasonable representation 
without  relying  on  whether  trial  counsel’s  Due  Process  Clause 
and extraterritoriality arguments were “clearly and significantly 
weaker.” See id.5 
                                     1. 
        Weingarten  contends  that  the  1994  version  of  § 3283, 
rather  than  the  2003  version,  clearly  applied  to  his  1997  offense 
conduct. 
       In  1994,  when  Doe  was  thirteen  years  old,  Congress 
amended  § 3283  to  provide:  “No  statute  of  limitations  that 
would  otherwise  preclude  prosecution  for  an  offense  involving 
the sexual or physical abuse of a child under the age of 18 years 
shall preclude such prosecution before the child reaches the age of 25 

5  The  extraterritoriality  argument,  which  proved  meritorious  on 
Weingarten’s first appeal, was not weak. See Weingarten I, 632 F.3d at 
64–71. But it produced a weaker result (dismissal of a single count of 
the indictment) than a successful statute of limitations defense would 
have (dismissal of the entire indictment). 




                                    10
years.” Violent Crime Control and Law Enforcement Act of 1994, 
Pub.  L.  No.  103–322,  § 330018(a),  108  Stat.  1796,  2148  (emphasis 
added). This extended the federal criminal limitations period for 
child sex abuse offenses, making it easier to prosecute offenders 
who  commit  sex  crimes  that  may  be  difficult  to  detect  quickly. 
See,  e.g.,  David  McCord,  Expert  Psychological  Testimony  About 
Child  Complainants  in  Sexual  Abuse  Prosecutions,  77  J.  CRIM.  L  & 
CRIMINOLOGY  1,  60–61 (1986) (“[I]t is not unusual for children to 
delay  in  reporting  sexual  abuse  .  .  .  .”);  Basyle  J.  Tchividjian, 
Predators  and  Propensity,  39  AM.  J.  CRIM.  L.  327,  370  (2012) 
(“[C]hildren  often  delay  or  even  fail  to  report  sexual 
abuse . . . .”). 
         After  nearly  a  decade,  Congress  began  to  view  even  the 
extended  limitations  period  in  the  1994  version  of  § 3283  as 
“inadequate  in  many  cases”  because  it  released  from  criminal 
liability  sex  abusers  whose  crimes  were  not  brought  to  the 
attention  of  federal  authorities  until  after  their  victims  turned 
twenty‐five.  H.R.  Conf.  Rep.  No.  108–66,  at  54  (2003).  Thus,  in 
2003,  when  Doe  was  twenty‐two  years  old,  Congress  amended 
§ 3283  to  provide:  “No  statute  of  limitations  that  would 
otherwise  preclude  prosecution  for  an  offense  involving  the 
sexual or physical abuse, or kidnaping, of a child under the age 
of  18  years  shall  preclude  such  prosecution  during  the  life  of  the 
child.” PROTECT Act, § 202, 117 Stat. at 660 (emphasis added). 
       Weingarten  clearly  fell  within  the  class  of  perpetrators 
that  were  of  great  concern  to  Congress  in  2003.  Weingarten 
sexually  abused  Doe  in  1997,  when  she  was  sixteen.  Although 
Doe reported the abuse to her mother in September 1997 and her 
mother in turn made similar accusations in post‐divorce custody 
proceedings  in  2003,  federal  prosecutors  did  not  indict 
Weingarten until 2008, when Doe was twenty‐seven.  




                                     11
       That presented a statute of limitations issue. Weingarten’s 
prosecution  would  be  time‐barred  under  the  1994  version  of 
§ 3283, which was in effect at the time of Doe’s abuse, but timely 
under  the  2003  version  of  § 3283,  if  it  applied  retroactively  to 
Weingarten’s  conduct  in  1997.  The  relevant  questions  on  this 
§ 2255 appeal thus become: Did the 2003 version of § 3283 apply 
retroactively to Weingarten’s conduct? And if it did not, should 
that  have  been  “obvious”  to  Weingarten’s  trial  counsel  at  the 
time of the motion to dismiss? See Mayo, 13 F.3d at 533. The first 
question  is  difficult;  its  complexity  forecasts  the  answer  to  the 
second. 
        In  Landgraf  v.  USI  Film  Products,  511  U.S.  244  (1994),  the 
Supreme Court established a two‐part test to determine whether 
a  statute  applies  retroactively.  First,  if  Congress  “expressly 
prescribed”  that  a  statute  applies  retroactively  to  antecedent 
conduct, “the inquiry ends[] and the court enforces the statute as 
it is written,” save for constitutional concerns. In re Enter. Mortg. 
Acceptance  Co.  Sec.  Litig.  (“Enterprise”),  391  F.3d  401,  405–06  (2d 
Cir.  2004)  (quoting  Landgraf,  511  U.S.  at  280);  see  also  Stogner  v. 
California,  539  U.S.  607,  610  (2003)  (“The  Constitution’s  two  Ex 
Post  Facto  Clauses  prohibit  the  Federal  Government  and  the 
States  from  enacting  laws  with  certain  retroactive  effects.”). 
Second,  when  a  statute  “is  ambiguous  or  contains  no  express 
command”  regarding  retroactivity,  a  reviewing  court  must 
determine  whether  applying  the  statute  to  antecedent  conduct 
would  create  presumptively  impermissible  retroactive  effects. 
Enterprise,  391  F.3d  at  406;  see  Landgraf,  511  U.S.  at  263–79.  If  it 
would,  then  the  court  shall  not  apply  the  statute  retroactively 
“ ‘absent  clear  congressional  intent’  to  the  contrary.”  Enterprise, 
391 F.3d at 406 (quoting Landgraf, 511 U.S. at 280). If it would not, 
then the court shall apply the statute to antecedent conduct. See 
Landgraf,  511  U.S.  at  273  (“Even  absent  specific  legislative 




                                      12
authorization, application of new statutes passed after the events 
in suit is unquestionably proper in many situations.”).6 
        At  the  time  of  his  motion  to  dismiss  the  indictment, 
Weingarten may have been able to make a colorable argument at 
the  first  step  of  the  Landgraf  analysis.  He  could  have  advanced 
the  arguments  he  makes  here  to  try  to  persuade  the  District 
Court  that  the  2003  version  of  § 3283  does  not  contain  an 
unambiguous  statement  from  Congress  that  the  provision 
applies  retroactively.  Pursuing  these  arguments  would  have 
involved  responding  to  the  Government’s  argument  that  the 
language at the beginning of the 2003 version § 3283 (“No statute 
of limitations that would otherwise preclude prosecution . . . .”) 
is a clear statement as to the statute’s retroactive effect.   
       Weingarten  contends  that  there  is  a  more  natural 
interpretation  of  that  phrase  that  does  not  address 
retroactivity—that  Congress  intended  the  language  in  the  2003 


6  Landgraf  analysis  applies  to  both  civil  and  criminal  statutes.  See 
Johnson  v.  United  States,  529  U.S.  694,  701  (2000)  (citing  Landgraf,  511 
U.S. at 265); Al Bahlul v. United States, 767 F.3d 1, 12 (D.C. Cir. 2014) (en 
banc) (applying Landgraf to statute governing jurisdiction to adjudicate 
criminal offenses); United States v. Holcomb, 657 F.3d 445, 446 (7th Cir. 
2011)  (Easterbrook,  J.,  concurring  in  denial  of  rehearing  en  banc) 
(stating  that  Landgraf  controls  when  deciding  whether  a  criminal 
penalty  applies  retroactively);  United  States  v.  Jackson,  480  F.3d  1014, 
1018  (9th  Cir.  2007)  (“Although  Landgraf  . . .  involved  the  possible 
retrospective  application  of  [a]  civil  statute[],  the  same  approach  to 
statutory  interpretation  applies  initially  to  determining  the  temporal 
reach  of  a  criminal  statute.”);  United  States  v.  Martin,  363  F.3d  25,  46 
(1st  Cir.  2004)  (applying  Landgraf  to  decide  whether  a  criminal 
sentencing statute applies retroactively); United States v. Luna‐Reynoso, 
258  F.3d  111,  115–16  (2d  Cir.  2001)  (applying  Landgraf  to  decide 
whether a statute criminalizes antecedent conduct). 




                                        13
version of § 3283 to clarify that the statute prescribes a statute of 
limitations  for  applicable  offenses  that  is  different  from  the 
default  five‐year  limitations  period  under  federal  law.  See  18 
U.S.C. § 3282. He also argues that, when Congress has in the past 
intended a criminal statute of limitations  to apply retroactively, 
it has made that intent much clearer than the language on which 
the  Government  relies  here.  In  support  of  this  argument, 
Weingarten  cites  the  2001  amendment  to  18  U.S.C.  § 3286(b) 
extending the statute of limitations for certain terrorism offenses, 
USA  PATRIOT  ACT  of  2001,  Pub.  L.  No.  107–56,  § 809(b),  115 
Stat.  272,  381,  which  included  the  following  application  note: 
“The  amendments  made  by  this  section  shall  apply  to  the 
prosecution  of  any  offense  committed  before,  on,  or  after  the 
date of the enactment of this section.” Id.; see also Crime Control 
Act  of  1990,  101  Pub  L.  No.  647,  § 2505(b),  104  Stat.  4789,  4861 
(“The  amendments  . . .  shall  apply  to  any  offense  committed 
before the date of the enactment of this section, if the  statute of 
limitations  applicable  to  that  offense  had  not  run  as  of  such 
date.” (amending 18 U.S.C. § 3293)). By comparison, Weingarten 
argues, the 2003 amendment to § 3283 does not contain any clear 
statement  as  to  retroactivity.  See  PROTECT  Act,  § 202,  117  Stat. 
at 660. 
        As  reflected  by  this  summary, Weingarten’s  trial  counsel 
could have raised non‐frivolous arguments at the first step of the 
Landgraf  analysis.  But  see  United  States  v.  Jeffries,  405  F.3d  682, 
684–85  (8th  Cir.  2005).  Had  Weingarten  prevailed  in  those 
arguments,  the  District  Court  may  have  found  it  necessary  to 
proceed  to  the  second  step  of  Landgraf—deciding  whether 
applying  the  2003  version  of  § 3283  to  Weingarten’s  1997 
conduct  would  create  presumptively  impermissible  retroactive 
effects. That would not have been an easy task.  




                                     14
          The  law  on  how  to  determine  if  a  retroactive  statutory 
effect is presumptively impermissible is murky. Courts generally 
disfavor  statutory  effects  that  “impair  rights  a  party  possessed 
when  he  acted,  increase  a  party’s  liability  for  past  conduct,  or 
impose  new  duties  with  respect  to  transactions  already 
completed.”  Landgraf,  511  U.S.  at  280.  The  Supreme  Court  has 
also  stated  that  a  statute  has  presumptively  impermissible 
retroactive  effects  when  it  “takes  away  or  impairs  vested  rights 
acquired  under  existing  laws,  or  creates  a  new  obligation, 
imposes  a  new  duty,  or  attaches  a  new  disability,  in  respect  to 
transactions  or  considerations  already  past.”  Id.  at  290  (quoting 
Soc’y  for  Propagation  of  the  Gospel  v.  Wheeler,  22  F.  Cas.  756,  767 
(C.C.N.H.  1814)  (No.  13,156)  (Story,  J.)).  But  see  Hughes  Aircraft 
Co.  v.  United  States  ex  rel.  Schumer,  520  U.S.  939,  947  (1997) 
(observing  Justice  Story’s  definition  “constitute[s]  a  sufficient, 
rather  than  a  necessary,  condition  for  invoking  the  presumption 
against  retroactivity”).  But  in  the  end,  the  Supreme  Court  has 
acknowledged  that  “deciding  when  a  statute  operates 
‘retroactively’  is  not  always  a  simple  or  mechanical  task,” 
Landgraf, 511 U.S. at 268, and courts must rely on judges’ “sound 
. . .  instincts,”  as  well  as  the  principles  of  affording  parties  fair 
notice,  protecting  reasonable  reliance,  and  guarding  settled 
expectations, to guide their analyses, id. at 270 (brackets omitted) 
(quoting  Danforth  v.  Groton  Water  Co.,  178  Mass.  472,  476  (1901) 
(Holmes, J.)). 
        It  has  proved  particularly  difficult  to  categorize  the 
presumptively  impermissible  effects  of  retroactively  applying  a 
statute  of  limitations.  In  Vernon  v.  Cassadaga  Valley  Cent.  School 
Dist.,  49  F.3d  886  (2d  Cir.  1995),  we  retroactively  applied  an 
amendment  to  a  statute  of  limitations  that  shortened  a  filing 
period even absent clear congressional intent. We reasoned that 
a  statute  of  limitations  “generally”  does  not  create 




                                      15
presumptively  impermissible  retroactive  effects  because  it 
regulates “not the primary conduct of . . . defendants . . . but . . . 
the  secondary  conduct  of  .  .  .  plaintiffs”  and  therefore 
“increase[s]  neither  party’s  liability,  nor  impose[s]  any  new 
duties with respect to past transactions.” Id. at 890.  
        In  re  Enterprise  Mortgage  Acceptance  Co.,  a  2004  decision, 
retreated  from  that  broad  statement  regarding  the  retroactive 
effects  of  a  statute  of  limitations  in  a  slightly  different  context. 
391  F.3d  at  406–10.  The  issue  in  Enterprise  was  whether  an 
amendment  to  a  statute  of  limitations  that  extended  a  filing 
period  applies  retroactively  to  revive  civil  claims  that  expired 
under  the  old  limitations  statute.  Id.  at  406.  We  held  that  it  did 
not absent clear congressional intent. Id. at 410. We reasoned that 
“[e]xtending  the  statute  of  limitations”  for  antecedent  conduct 
would  upset  settled  expectations  and  fail  to  protect  reasonable 
reliance  interests  because  it  would  “ ‘increase[]  a  defendant’s 
liability for past conduct’ by increasing the period of time during 
which  a  defendant  can  be  sued.”  Id.  (brackets  and  citation 
omitted)  (quoting  Landgraf,  511  U.S.  at  280).  We  found  that 
observation  to  be  “particularly  prevalent”  where  the  extended 
statute of limitations revived claims that were fully extinguished 
under  the  prior  statute.  Id.;  see  also  Stogner,  539  U.S.  at  618 
(noting  the  “general  rule”  that  “where  a  complete  defense  has 
arisen under a statute of limitations, it cannot be taken away by a 
subsequent repeal thereof” (brackets omitted))). 
       This  case  differs  from  both  Vernon  and  Enterprise.  Unlike 
Vernon, in which the new statute shortened the old filing period, 
the  2003  amendment  to  § 3283  extended  the  filing  period  for 
applicable  sex  abuse  charges.  And  unlike  Enterprise,  in  which 
applying  the  new  statute  retroactively  would  have  revived  an 
expired claim, the 2003 amendment to § 3283 extended the filing 
period  for  charges  against  Weingarten  that  had  not  yet  expired 




                                     16
when the amendment was passed, since Doe turned twenty‐two 
in 2003. Had Weingarten raised this retroactivity argument in his 
motion  to  dismiss,  the  District  Court  may  have  needed  to 
determine,  without  any  controlling  Circuit  or  Supreme  Court 
precedent,  whether  the  logic  of  Enterprise  extends  to  criminal 
cases  where  the  defendant’s  statute  of  limitations  defense  had 
not vested when the limitations period was extended. 
        As at the first step of Landgraf, Weingarten may have been 
able  to  make  colorable  arguments  that  Enterprise  does  extend 
that  far.  He  could  have  argued  that  a  statute  that  retroactively 
extends the limitations period for viable claims also “increas[es] 
the  period  of  time  during  which  a  defendant  can  be  sued,” 
thereby  “increas[ing]  a  defendant’s  liability  for  past  conduct.” 
See  Enterprise,  391  F.3d  at  410  (brackets  omitted)  (quoting 
Landgraf, 511 U.S. at 280). Perhaps counsel could have convinced 
the District Court that increasing a statute of limitations expands 
the  time  when  criminal  charges  may  be  filed  regardless  of  the 
viability  of  the  claim  at  the  time  the  statute  of  limitations  is 
amended.7 
        On the other hand, retroactively revoking a vested statute 
of  limitations  defense  is  different  from  retroactively  extending 
the  filing  period  for  a  still‐viable  claim.  The  vast  weight  of 
retroactivity decisions at the time of the motion to dismiss in this 
case  support  that  view.  Courts  have  routinely  recognized  a 
difference  between  revoking  a  vested  statute  of  limitations 
defense  and  extending  a  filing  period  for  live  claims.  See,  e.g., 
Hughes  Aircraft,  520  U.S.  at  950  (“[E]xtending  a  statute  of 
limitations  after  the  pre‐existing  period  of  limitations  has 


7 At least one court, in a decision that post‐dates the motion to dismiss 
at issue on this appeal, has reached this conclusion. Abarca v. Little, 54 
F. Supp. 3d 1064, 1069 (D. Minn. 2014). 




                                    17
expired impermissibly revives a moribund cause of action . . . .”); 
Margolies  v.  Deason,  464  F.3d  547,  553  (5th  Cir.  2006)  (limiting 
holding  to  expired  claims  without  directly  addressing  viable 
claims); In re ADC Telecomms., Inc. Sec. Litig., 409 F.3d 974, 977 & 
n.2  (8th  Cir.  2005)  (“[A]  retroactive  extension  of  a  statute  of 
limitations  and  revival  of  stale  claims  through  retroactive 
application of a statute of limitations are different.”); Chenault v. 
U.S.  Postal  Serv.,  37  F.3d  535,  538  (9th  Cir.  1994)  (“[W]e  have 
recognized  that  a  statute  of  limitations  may  not  be  applied 
retroactively  to  revive  a  claim  that  would  otherwise  be  stale 
under  the  old  scheme  . . .  .”);  cf.  Stogner,  539  U.S.  at  618  (“Even 
where  courts  have  upheld  extensions  of  unexpired  statutes  of 
limitations  . . .  ,  they  have  consistently  distinguished  situations 
where  limitations  periods  have  expired.”).  Had  Weingarten 
prevailed  on  this  retroactivity  theory,  the  District  Court  would 
have  been  the  first  court  to  hold  that  retroactively  extending  a 
filing  period  for  live  charges  is  a  presumptively  impermissible 
retroactive effect under Landgraf. That novel holding would have 
been  in  direct  conflict  with  a  2006  decision  of  the  Ninth  Circuit 
that  held  the  same  2003  amendment  to  § 3283  applied 
retroactively to extend a filing period for charges that were still 
viable at the time of the amendment. See United States v. Leo Sure 
Chief, 438 F.3d 920, 924 (9th Cir. 2006).8 
       The state of authority on this issue shows that it was not 
clear at the time of Weingarten’s motion to dismiss whether the 
2003  version  of  § 3283  applied  retroactively  to  extend  a  filing 
period  for  live  charges.  But  because  Weingarten  failed  to  raise 
this complex issue in the first instance, it is not our place on this 
appeal to resolve it definitively. Rather, we hold that Weingarten 

8  After  Weingarten’s  motion  to  dismiss,  the  Fourth  Circuit  reached  a 
similar  conclusion  as  the  Ninth  Circuit.  Cruz  v.  Maypa,  773  F.3d  138, 
145 (4th Cir. 2014). 




                                      18
is  not  entitled  to  § 2255  relief  on  this  theory  because,  given  the 
lack of controlling authority on this difficult issue, Weingarten’s 
retroactivity argument was not so obvious that it was objectively 
unreasonable  for  his  trial  counsel  to  forgo  it  in  favor  of  others. 
The underlying merits question remains for another day, another 
case. 
                                      2. 
       Weingarten  contends  in  the  alternative  that  trial  counsel 
clearly  should  have  argued  that  the  default  five‐year  § 3282 
limitations  period,  rather  than  the  extended  § 3283  limitations 
period,  applies  to  prosecutions  for  § 2423  offenses.  Section  3283 
applies  to  any  “offense  involving  the  sexual  . . .  abuse  . . .  of  a 
child.” Weingarten argues Congress’s use of the words “offense 
involving”  compels  courts  to  apply  the  categorical  approach  to 
determine whether § 3283 applies to a particular federal offense. 
See Descamps v. United States, 133 S. Ct. 2276, 2281 (2013) (“[T]he 
‘categorical approach’ . . . compare[s] the elements of the statute 
forming  the  basis  of  the  defendant’s  conviction  with  the 
elements  of  the  ‘generic’  crime  .  .  .  .”).  He  asserts  that  § 2423 
offenses do not qualify categorically as “offense[s] involving the 
sexual . . . abuse . . . of a child” because they are crimes of intent, 
which  do  not  require  proof  of  actual  sexual  abuse  to  sustain  a 
conviction.  See  United  States  v.  Broxmeyer,  616  F.3d  120,  130  n.8 
(2d  Cir.  2010);  United  States  v.  Han,  230  F.3d  560,  563  (2d  Cir. 
2000). Therefore, Weingarten concludes, even though his offense 
conduct  in  fact  involved  sexual  abuse  of  a  child,  the  charges 
against  him  were  not  subject  to  the  extended  § 3283  limitations 
period. 




                                     19
       It was not obvious at the time of Weingarten’s motion to 
dismiss, nor is it today,9 that a court must apply the categorical 
approach,  rather  than  a  fact‐specific  analysis,  to  determine 
whether  an  offense  is  subject  to  § 3282  or  § 3283.  As  an  initial 
matter, it is far from clear the categorical approach applies in the 
context  of  criminal  statutes  of  limitations  for  child  sex  abuse 
cases.  The  Supreme  Court’s  modern  categorical  approach 
jurisprudence  is  confined  to  the  post‐conviction  contexts  of 
criminal  sentencing  and  immigration  deportation  cases.  See 
Descamps,  133  S.  Ct.  at  2288  (explaining  that  the  categorical 
approach  avoids  “serious  Sixth  Amendment  concerns”  under 
Apprendi  v.  New  Jersey,  530  U.S.  466  (2000),  that  arise  when  a 
judge  would  make  a  post‐conviction  finding  regarding 
underlying  factual  predicate).  Weingarten  cites  no  recent  case 
law  for  the  proposition  that  the  categorical  approach  applies 
outside the post‐conviction context.10 

9  See  United  States  v.  Schneider,  801  F.3d  186,  195–97  (3d  Cir.  2015) 
(declining  to  apply  the  categorical  approach  to  decide  whether  a 
§ 2423(b) offense falls under § 3283). 
10  Weingarten’s  sole  support  outside  the  sentencing  and  immigration 
contexts  is  Bridges  v.  United  States,  346  U.S.  209  (1953),  in  which  the 
Supreme  Court  applied  an  “essential  ingredient”  test  to  determine 
whether  an  offense  qualified  for  a  provision  in  the  Wartime 
Suspension  of  Limitations  Act  (the  “WSLA”)  that  extended  the 
criminal  limitations  period  for  certain  fraud  offenses.  Id.  at  222. 
Weingarten provides no support for his contention that the “essential 
ingredient”  test  and  the  categorical  approach  are  the  same.  In  any 
event, Bridges is distinguishable. The Court there believed applying the 
restrictive  “essential  ingredient”  test  to  determine  if  an  offense 
“involv[ed]  the  defrauding  of  the  United  States”  effectuated 
Congress’s  specific  intent  to  limit  the  WSLA’s  extended  limitations 
period to only a few offenses. Id. at 215–16 (“The legislative history of 
[the  WSLA]  emphasizes  the  propriety  of  its  conservative 




                                        20
        Even if the categorical approach does apply outside of the 
sentencing and immigration contexts, it was and is not clear that 
§ 3283  calls  for  it.  Taylor  v.  United  States,  495  U.S.  575  (1990), 
established  the  modern  doctrine  for  when  to  apply  the 
categorical  approach.  Taylor  held  that  18  U.S.C.  § 924(e)—a 
provision  of  the  Armed  Career  Criminal  Act  that  enhanced 
sentences  for  felons  in  possession  of  firearms  in  violation  of  18 
U.S.C.  § 922(g)  who  were  previously  convicted  of  certain 
predicate  offenses—required  courts  to  apply  the  categorical 
approach for three reasons: (1) the language of § 924(e) referred 
to previous “convictions” rather than previous offenses a person 
“has committed,” which indicated that Congress was focused on 
the  legal  charges  rather  than  the  underlying  conduct;  (2)  the 
legislative  history  of  the  provision  revealed  Congress  favored  a 
categorical approach for defining § 924(e) predicate offenses; and 
(3) applying a fact‐based approach to § 924(e) posed “daunting” 
“practical difficulties and potential unfairness.” 495 U.S. at 600–
02;  see  also  Descamps,  133  S.  Ct.  at  2287–89  (describing  “three 
grounds  for  establishing  [an]  elements‐centric,  ‘formal 
categorical approach’ ”). 
       None of these conditions is met here. First, unlike § 924(e), 
§ 3283 refers to offenses that “involv[e]” certain abusive conduct, 
rather  than  certain  convictions.  Leocal  v.  Ashcroft,  543  U.S.  1 
(2004),  stands  as  another  counter‐example.  The  Leocal  Court 
applied  the  categorical  approach  to  a  statute  that  defined 
whether a prior conviction qualified as a “crime of violence” by 
referring to the prior “offense,” the “element[s]” of that offense, 
and the “nature” of that offense. Id. at 7 (quoting 18 U.S.C. § 16) 
(emphasis omitted). The language of § 3283, by contrast, reaches 
beyond  the  offense  and  its  legal  elements  to  the  conduct 

interpretation.”).  As  explained  below,  Congress  had  the  opposite 
intention for § 3283. 




                                     21
“involv[ed]”  in  the  offense.  That  linguistic  expansion  indicates 
Congress intended courts to look beyond the bare legal charges 
in deciding whether § 3283 applied.11 
        Second,  Weingarten  points  to  nothing  in  the  legislative 
history of § 3283 that indicates Congress favored the categorical 
approach.  To  the  contrary,  in  passing  recent  statutes  related  to 
child  sex  abuse,  including  extensions  of  the  § 3283  limitations 
period, Congress “evinced a general intention to ‘cast a wide net 
to  ensnare  as  many  offenses  against  children  as  possible.’ ” 
Schneider,  801  F.3d  at  196  (quoting  United  States  v.  Dodge,  597 
F.3d  1347,  1355  (11th  Cir.  2010)  (en  banc)).  It  would  undermine 
that intention to apply the narrow categorical approach. 
        Third,  it  would  present  no  practical  difficulty  or 
unfairness  to  apply  a  fact‐based  approach  to  § 3283.  The  Taylor 
Court  was  concerned  that  looking  into  the  factual  predicate  of 
prior  convictions,  which  could  have  been  procured  by  guilty 
plea or by general jury verdict on multiple alternative theories of 
criminal  liability,  would  pose  too  great  an  obstacle  for  a  court 
sentencing a defendant for a later § 922(g) conviction. 495 U.S. at 
601–02.  A  district  court  or  jury  reviewing  a  § 3283  statute  of 
limitations  defense  would  have  no  such  difficulty.  All  they 
would  be  required  to  do  is  decide  whether  the  indictment 
alleged  or  the  Government  proved  at  trial  that  the  defendant 

11  That  Congress  used  the  word  “involving”  in  § 3283  does  not 
necessarily  mean  it  intended  to  trigger  the  categorical  approach. 
“Involving” may be “entirely consistent” with applying the categorical 
approach, Olivas‐Motta v. Holder, 746 F.3d 907, 915 (9th Cir. 2013), but 
it  is  equally  consistent  with  applying  a  fact‐based  approach,  see 
Nijhawan  v.  Holder,  557  U.S.  29,  38  (2009)  (holding  a  statute  that 
includes  as  an  “aggravated  felony”  certain  “offense[s]  that  .  .  . 
involve[]  fraud  or  deceit”  mandates  “a  circumstance‐specific 
approach” (quoting 8 U.S.C. § 1101(a)(43)(M)(i))). 




                                     22
engaged  in  applicable  abusive  conduct.  That  would  not 
implicate  the  problematic  retrospective  factual  findings  that 
concerned the Taylor Court. 
      Accordingly,  it  was  not  obvious  that  the  categorical 
approach applied to § 3283. 

                            CONCLUSION 
       The  District  Court’s  order  of  March  8,  2016  denying 
Weingarten’s  § 2255  petition  insofar  as  it  pertains  to  the  statute 
of limitations defense is AFFIRMED. 




                                    23